Case: 21-60133     Document: 00516389277         Page: 1     Date Filed: 07/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 11, 2022
                                  No. 21-60133
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Nelson Disotuar-Garcia,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 287 464


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Nelson Disotuar-Garcia, a native and citizen of Cuba, petitions for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal of the decision of the immigration judge (IJ) denying his motion to
   reopen his removal proceedings and rescind his in absentia order of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60133        Document: 00516389277             Page: 2      Date Filed: 07/11/2022




                                        No. 21-60133


   After briefing was complete, the BIA granted the parties’ joint motion to
   reopen and remanded the matter to the IJ for further proceedings. As a
   result, the respondent has filed a motion to dismiss the petition for review for
   lack of jurisdiction.
           Federal appellate courts generally have jurisdiction to review “final
   order[s] of removal.” 8 U.S.C. § 1252(a)(1); see Espinal v. Holder, 636 F.3d
   703, 705 (5th Cir. 2011). An order of removal becomes final upon affirmance
   of the IJ’s decision by the BIA or upon expiry of the time for appealing the
   IJ’s decision. Espinal, 636 F.3d at 705; 8 U.S.C. § 1101(a)(47)(B). Because
   this court may review a final order of removal only if “the applicant has
   exhausted all administrative remedies of right,” failure to exhaust results in
   a jurisdictional bar to review. Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004); § 1252(d)(1).
           In this case, the BIA has granted a motion to reopen proceedings in
   which Disotuar-Garcia was ordered removed in absentia and has remanded
   the case to the IJ. The BIA must address any claims arising from these
   proceedings before Disotuar-Garcia can assert them before this court. See
   Roy, 389 F.3d at 137. Because the record indicates that Disotuar-Garcia is
   currently pursuing administrative remedies below, he is no longer subject to
   a final order of removal that this court has jurisdiction to review, and the
   petition for review should be dismissed for want of jurisdiction. See id.; see
   also Gregoire v. Holder, 421 F. App’x 432, 433 (5th Cir. 2011) (holding that a
   BIA order granting reconsideration and remanding the matter to an IJ
   deprived this court of jurisdiction). 1



           1
              Unpublished opinions issued on or after January 1, 1996, are not binding
   precedent, but they may be persuasive authority. Ballard v. Burton, 444 F.3d 391, 401 n.7
   (5th Cir. 2006); 5th Cir. R. 47.5.4.




                                              2
Case: 21-60133   Document: 00516389277       Page: 3   Date Filed: 07/11/2022




                              No. 21-60133


         MOTION TO DISMISS GRANTED. PETITION FOR
   REVIEW DISMISSED.




                                   3